PER CURIAM.
Appellant raises a number of issues, all of which we affirm except as to the claim that his dual convictions for dealing in stolen property and grand theft (of $300 or more but less .than $5,000) violate principles of double jeopardy. See § 812.025, Fla. Stat. (2014); Blackmon v. State, 121 So.3d 535, 547-49 (Fla.2013). We agree with Appellant, and remand with instructions to vacate the grand theft charge.
AFFIRMED in'part, REVERSED in part, and REMANDED.
RAY, MAKAR, and OSTERHAUS, JJ., concur.